Case: 09-51117 Document: 00511273693 Page: 1 Date Filed: 10/25/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 25, 2010
                                     No. 09-51117
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

GUILLERMO AMADOR-JUAREZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:09-CR-207-1


Before JONES, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Guillermo Amador-Juarez appeals his convictions for possession with
intent to distribute 100 kilograms or more of marijuana and importation of 100
kilograms or more of marijuana. He challenges only the sufficiency of the
evidence supporting a finding of guilty knowledge. As Amador-Juarez moved for
a judgment of acquittal at the close of the Government’s case and again at the
close of all the evidence, we review his claims de novo. United States v. Percel,
553 F.3d 903, 910 (5th Cir. 2008), cert. denied, 129 S. Ct. 2065 and 2067 (2009).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-51117 Document: 00511273693 Page: 2 Date Filed: 10/25/2010

                                   No. 09-51117

Thus, we “view[] the evidence in the light most favorable to the verdict and
draw[] all reasonable inferences from the evidence to support the verdict.” Id.
“[I]f a reasonable trier of fact could conclude [that] the elements of the offense
were established beyond a reasonable doubt,” we must affirm. Id.
      Because the marijuana was concealed within the tires and backseat of the
pickup truck Amador-Juarez was driving, knowledge may not be inferred solely
from Amador-Juarez’s control of the vehicle in which the drugs were found;
additional circumstantial evidence demonstrating guilty knowledge is needed.
United States v. Mendoza, 522 F.3d 482, 489 (5th Cir. 2008).             The record
demonstrates that there was sufficient circumstantial evidence of Amador-
Juarez’s guilty knowledge.
      Amador-Juarez’s exhibition of nervous behavior at the secondary
inspection area, combined with his voluntary statements before he knew the
purpose of the stop, such as “It’s not my vehicle[,] I’m just taking it here[,]” and
“I’m curious to know if there is something in that truck because if there is, it’s
not mine,” raised an inference of guilty knowledge.           See United States v.
Diaz-Carreon, 915 F.2d 951, 954 (5th Cir. 1990). The fact that Amador-Juarez
falsely told officials that his trip on the date in question was his first time in the
truck also casts doubt on the veracity of his claim that he was unaware of the
presence of the marijuana. Similarly, Amador-Juarez’s story about the purpose
of his trip (that he was going to purchase a vehicle that already was registered
in his name, without knowing the vehicle’s make, model, or color) and his
subsequent change in his story (that he was going to look at the vehicle and buy
it if he liked it) raised a plausible inference of guilty knowledge. Additionally,
while there was no evidence that Amador-Juarez drove the truck for more than
the length of the international bridge, the jury could reasonably infer that
during the time Amador-Juarez was a passenger in the truck, Amador-Juarez
heard the “clunk, clunk” noise in the truck’s tires and/or observed the steering
wheel vibrate.    A jury also could have reasonably found Amador-Juarez’s

                                          2
    Case: 09-51117 Document: 00511273693 Page: 3 Date Filed: 10/25/2010

                                 No. 09-51117

response that he did not know Miguel’s last name, a person to whom he had
given copies of his Social Security number and his driver’s license, to be
implausible.
      Additionally, combined with the above evidence, the value of the
marijuana seized from the truck Amador-Juarez was driving, between $52,500
and $140,000, rendered it reasonable for the jury to deduce that he “would not
have been entrusted with that extremely valuable cargo if he was not part of the
trafficking scheme.” United States v. Villarreal, 324 F.3d 319, 324 (5th Cir.
2003). Viewing the evidence in the light most favorable to the verdict, we
conclude that a reasonable jury could have found that Amador-Juarez knew he
was transporting drugs. The judgment of the district court is thus AFFIRMED.




                                       3